Title: Enclosure: Louis Philippe Gallot de Lormerie: Proposal for the Military Use of Sugar, 9 January 1813
From: Lormerie, Louis Philippe Gallot de
To: 


            a hint for the comfort of the American Armies
            One of the Greatest hardships, to an Army is the want of provisions. they sometimes fall short of it against the best cautions to supply them with. convoys may be intercepted or retarded and hunger & Exhaustion take place to the great discomfort of the troops.
            Sugar is the most nutritious substance for it is said 2 ounces of sugar procures as much food as one pound meat and if the Sugar is christallised or candy it contains more in a small compass—
            I have made myself the Experiment of its utility in hunting the deer in France or other wild game wich often carries the hunting party so far away in the forest that, remote from any habitation, often hunger is pressing. some brandy may be found in the Knapsack of the Game Keepers but I did contrive to have some ounces of sugar candy and I have found that it is by far a greater restorative than any Spirituous Liquor. it would be Equally a remedy for the cold Soldiers are apt to take in the woods or bivouacking—
            Sugar is cheap and plenty in the U:S and besides great deal of it is made from the Sugar maple tree in the back countries where is now the seat of war. to Distribute few ounces of Sugar christallised or candy to every soldier and officer in Extraordinary cases, should be of great Service to them and to their country, for a Battle may be Lost from Exhaustion of Strength and Vigor.
            Philada
              9th January 1813—
            
          